IN THE SUPREME COURT OF IOWA
                            No. 113 / 06-1145

                         Filed November 17, 2006


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

EDWARD M. CONRAD,

      Respondent.


      On review of the report of the Grievance Commission.



      On   review   of   findings   and   recommendations    of   Grievance

Commission. LICENSE SUSPENDED.



      Charles L. Harrington and Laura M. Roan, Des Moines, for

complainant.



      Edward M. Conrad, Sigourney, pro se.
                                       2

LARSON, Justice.

      Edward Conrad, an attorney from Sigourney, was cited by the Iowa

Supreme Court Attorney Disciplinary Board with violations of several

disciplinary rules. Our Grievance Commission found, based largely on

stipulated facts, that Conrad had failed to render an accounting to a client

as requested and failed to respond to the board’s notices of his client’s

ethical complaint. The commission recommended a public reprimand, but

we conclude he should be suspended for one month.

      I. Review.

      In attorney disciplinary matters, our scope of review is well

established:

            Where “no appeal is taken or application for permission
      to appeal is filed . . . [we] proceed to review de novo the record
      made before the commission and determine the matter without
      oral argument or further notice to the parties.” “We give
      respectful consideration to the Grievance Commission’s
      findings and recommendations, but are not bound by them.”
            The Board must prove attorney misconduct by a
      convincing preponderance of the evidence. This burden is less
      than proof beyond a reasonable doubt, but more than the
      preponderance standard required in the usual civil case. Once
      misconduct is proven, we “may impose a lesser or greater
      sanction than the discipline recommended by the grievance
      commission.”

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Letts, 674 N.W.2d 139,

142 (Iowa 2004) (citations omitted).

      II. Facts.

      The parties’ stipulation of facts shows the following: Conrad has been

a licensed lawyer in Iowa since 1989. On April 1, 2004, he was employed

by Shane Williams to petition for modification of a dissolution decree.

Conrad received an advance fee of $1000, which he deposited in his trust

account. When Williams became dissatisfied with the respondent’s services,
                                     3

he requested an accounting on two occasions. Conrad failed to provide the

accounting until after this complaint was filed on December 7, 2004.

      On December 17, 2004, the board sent a notice of William’s complaint

and asked for the respondent’s reply. The respondent received the notice on

December 22, 2004, but did not respond. On January 13, 2005, the board

sent a second notice to Conrad. This notice advised him that, pursuant to

court rules, the respondent must respond within ten days or the board

could file a complaint with the Grievance Commission. The respondent

acknowledged receipt of this letter on January 31, 2005, but still did not

respond.

      III. The Violations Charged.

      The parties stipulated that the respondent violated the following

disciplinary rules: DR 1—102(A)(1) (a lawyer shall not violate a disciplinary

rule); DR 1—102(A)(5) (a lawyer shall not engage in conduct that is

prejudicial to the administration of justice); DR 1—102(A)(6) (a lawyer shall

not engage in any other conduct that adversely reflects on the lawyer’s

fitness to practice law); DR 9—102(B)(3) (a lawyer shall render an

accounting to his client).

      IV. Sanction.
      The parties did not stipulate as to the sanction to be imposed. The

board argues that a thirty-day suspension is warranted, based on the

respondent’s failure to render an accounting to his client and his failure to

cooperate in the board’s investigation, together with a public reprimand in

2005 (based on a similar pattern of conduct—neglect of a probate matter

and failure to cooperate with the disciplinary process).

      The respondent, on the other hand, points out that his client was not

damaged by his ethical lapses, and he enjoys substantial respect among the

local bench and bar. He noted that one judge observed that the respondent
                                      4

had “learned his lesson.”     The respondent argues that another public

reprimand is the appropriate sanction. In similar cases involving neglect of

legal matters combined with failure to respond to board notices, we have

imposed sanctions ranging from a public reprimand to fairly lengthy

suspensions. For example, in Iowa Supreme Court Board of Professional

Ethics & Conduct v. Daggett, 653 N.W.2d 377 (Iowa 2002), the lawyer failed

to comply with appellate deadlines, misstated facts to a trial court, failed to

respond to a trial court’s order, and failed to respond to inquiries by the

board. He was sanctioned with a sixty-day suspension. In Iowa Supreme

Court Board of Professional Ethics & Conduct v. Scieszinski, 599 N.W.2d 472

(Iowa 1999), the attorney was found to have failed to file annual reports in

probate proceedings, failed to respond to district court notices of

delinquency, and failed to respond to the board’s notices. We ordered a

public reprimand. In Iowa Supreme Court Board of Professional Ethics &

Conduct v. Lemanski, 606 N.W.2d 11 (Iowa 2000), we held that an attorney’s

neglect of his client’s case, failing to disburse an account for client funds,

and failing to cooperate in the disciplinary investigation warranted a one-

month suspension. In Iowa Supreme Court Board of Professional Ethics &

Conduct v. Sprole, 596 N.W.2d 64 (Iowa 1999), we held that an attorney’s

neglect of clients’ matters warranted a suspension for two months. In Iowa

Supreme Court Board of Professional Ethics & Conduct v. Scheetz, 568
N.W.2d 663 (Iowa 1997), an attorney’s neglect of a client’s interests and

failure to cooperate with the board’s investigation warranted a public

reprimand. In the recent case of Iowa Supreme Court Board of Professional

Ethics & Conduct v. Ireland, ___ N.W.2d ___ (Iowa 2006), the respondent had

neglected two legal matters, resulting in financial loss to a client, and had

previously received a private admonition and a public reprimand, both

based on neglect of clients’ cases. However, unlike the present case, the
                                     5

respondent had not ignored notices from the board.           We imposed a

minimum suspension of three months. Ireland, ___ N.W.2d at ___.

      Upon consideration of the range of sanctions imposed in our prior

cases, we conclude that this respondent’s license should be suspended for a

minimum of one month. We reach that conclusion because of Conrad’s

pattern of client neglect and failure to cooperate with the board as

evidenced by this case and the case leading to his prior reprimand.

      We order that this respondent’s license to practice law be suspended

for a period of thirty days. We will reinstate the respondent’s license to

practice law upon the expiration of the thirty-day suspension, subject to the

limitations of Iowa Court Rule 35.12(2).      The costs of this action are

assessed against the respondent in accordance with Iowa Court Rule 35.25.

Automatic reinstatement shall not be ordered until all costs have been paid.

      LICENSE SUSPENDED.